DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites “the control system comprises a master control system coupled to one or more control systems.” As recited, the limitation appears to imply that the control system comprises one or more of itself. In view of the Specification, it appears that there may be multiple control valve assemblies, each with a respective control system, and one master control system cooperating with each of the plurality of the control systems for the control valve assemblies. In claim 3 from which claim 5 depends, the control system is “coupled to the pressure control valve” and is interpreted as the control system for that particular control valve assembly. As such, it is unclear how that control system includes the master control system. For purposes of examination, claim 5 is interpreted as reciting that the control system recited in claim 
	Claim 12 recites the pump comprises a plurality of pumps. It is unclear if the first recited pump is part of the subsequently recited plurality of pumps or encompasses them completely. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al., US 2009/0041588, in view of Jarchau, US 2018/0163717.

In regard to claim 1,
Hunter discloses a pump pressure limiting system, comprising: a pump 200 (see fig. 2), wherein the pump comprises: a suction valve 237 through which a servicing fluid is drawn into a chamber 230 during a suction stroke; and a valve train 250 having a cylinder 253 with a rod 255 that interacts with the suction valve 237, wherein activation of the rod 255 disables operation of the pump by keeping the suction valve 237 open (see, e.g., para. [0018]). Hunter does not disclose the following: a pressure control valve assembly, wherein the pressure control valve assembly comprises: a pressure control valve coupled to the valve train, wherein the pressure control valve is transitionable between an activated state and a deactivated state. Instead, Hunter discloses a controller 259 “that uses the sensed pump stroke information to determine when to 
Jarchau teaches a pressure control valve (control valve 19) for conveying fluid into a control channel 11 to push the suction valve 5 into an open position to unload a high-pressure plunger pump when in an activated position, and keeping control channel 11 closed otherwise. Both Hunter and Jarchau teach opening a suction valve open to unload a pump, and as such it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the system of Hunter with the pressure control valve of Jarchau to open a suction valve to unload a high pressure pump.

In regard to claim 2,
Jarchau teaches a reservoir (fluid source 22) coupled to the pressure control valve 19 (when pressure valve 19 is open, fluid is pumped through pump 20 to valve 19); wherein the pressurized fluid fluidically couples to a cylinder (passage within which valve stem of suction valve 5 is inserted) via the pressure control valve to extend the rod (valve stem) to maintain the suction valve 5 in an open position to prevent or throttle discharge of the servicing fluid from the pump when the pressure control valve 19 is in the activated (closed) state. 

In regard to claims 3 and 4,
Hunter teaches a control system (controller 259) coupled to the cylinder 253 with the rod, such that in combination, it would be obvious to use the controller 259 to input commands to the pressure control valve of Jarchau; commands coming from a sensor 257 coupled to the pump and 

	In regard to claims 5 and 6,
The system of Hunter includes a plurality of pumps 103 (see fig. 1C), and the control system couples to a plurality of pumps as a master control system. See para. [0029]: “It should be understood that for a multi-chamber pump, a single sensor 257 and a single controller 259 could operate an active valve train 250 for each chamber 230, or alternatively, each chamber 230 could employ its own sensor 257 and controller 259; FIG. 2 is merely an illustrative example of a single chamber.”

In regard to claim 7,
The servicing fluid is a well servicing fluid (see, e.g., para. [004]). 

In regard to claim 8,
Hunter discloses a method for preventing or throttling discharge of a servicing fluid from a pump (see para. [0030], embodiments requiring the ability to hold suction valves open throughout both suction and discharge strokes), comprising: monitoring a site for one or more triggering events (e.g., pump stroke); determining an occurrence of at least one of the one or more triggering events (discharge stroke ending); maintaining a suction valve 237 of the pump in an open position based, at least in part, on pressurized fluid; and throttling or preventing discharge of the servicing fluid from the pump based, at least in part, on the flowed pressurized fluid. Hunter does not disclose the following: a pressure control valve assembly, wherein the 
Jarchau teaches a pressure control valve (control valve 19) for conveying fluid into a control channel 11 to push the suction valve 5 into an open position to unload a high-pressure plunger pump when in an activated position, and keeping control channel 11 closed otherwise. Both Hunter and Jarchau teach opening a suction valve open to unload a pump, and as such it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the system of Hunter with the pressure control valve of Jarchau to open a suction valve to unload a high pressure pump.

	In regard to claim 9,
Hunter teaches receiving one or more measurements from a sensor 257 coupled to the pump, wherein the determination of the occurrence of the at least one of the one or more triggering events (discharge stroke ending) is based, at least in part, on the received one or more measurements. 

In regard to claim 10,
Hunter teaches extending a rod 255 of a cylinder of the valve train, wherein the cylinder receives the pressurized fluid, and wherein the extended rod maintains the suction valve 237 in the open position. 
In regard to claim 11,
Hunter teaches sensing a suction stroke of a plunger of the pump; and wherein the pressure control valve is activated during the suction stroke (see para. [0030]).

In regard to claim 12, 
Hunter teaches a plurality of pumps 230 (see fig. 1C).

In regard to claims 13-15,
Hunter teaches a prevention of discharge of servicing fluid from the suction valves 237 based on the sensor 257 sensing a stroke position, and each pump is in a phase dependent on the crankshaft 110, such that it is understood that Hunter teaches by position of the crankshaft: selecting a first pump of the at least one pump of the plurality of pumps; throttling or preventing discharge of the servicing fluid from the first pump of the at least one pump of the plurality of pumps at a first time; selecting a second pump of the at least one pump of the plurality of pumps; and throttling or preventing discharge of the servicing fluid from second first pump of the at least one pump of the plurality of pumps at a second time. 


Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al., US 2009/0041588, in view of Jarchau, US 2018/0163717, and further in view of Hunter et al., US 2020/0309113.

In regard to claim 16,
Hunter ‘588 discloses a method for preventing or throttling discharge of a servicing fluid from a pump (see para. [0030], embodiments requiring the ability to hold suction valves open throughout both suction and discharge strokes), comprising: monitoring a site for one or more triggering events (e.g., pump stroke); determining an occurrence of at least one of the one or more triggering events (discharge stroke ending); maintaining a suction valve 237 of the pump in an open position based, at least in part, on pressurized fluid; and throttling or preventing discharge of the servicing fluid from the pump based, at least in part, on the flowed pressurized fluid. Hunter ‘588 does not disclose the following: a pressure control valve assembly, wherein the pressure control valve assembly comprises: a pressure control valve coupled to the valve train, wherein the pressure control valve is transitionable between an activated state and a deactivated state. Instead, Hunter ‘588 discloses a controller 259 “that uses the sensed pump stroke information to determine when to activate/deactivate the active valve train 250” (para. [0029]) and is silent as to the actual means of actuating the rod to keep the suction valve 237 open.
Jarchau teaches a pressure control valve (control valve 19) for conveying fluid into a control channel 11 to push the suction valve 5 into an open position to unload a high-pressure plunger pump when in an activated position, and keeping control channel 11 closed otherwise. Both Hunter and Jarchau teach opening a suction valve open to unload a pump, and as such it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the system of Hunter ‘588 with the pressure control valve of Jarchau to open a suction valve to unload a high pressure pump.
Neither Hunter ‘588 nor Jarchau teach a non-transitory computer readable medium storing instructions, but such is well known in the art as taught by Hunter ‘113, which teaches a controlled stop for a pump including a controller 400 with RAM 403 and BIOS 406 for storing and accessing instructions. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the references of Hunter ‘588 and Jarchau with the RAM and BIOS of Hunter ‘113 to store and access instructions for a controller.

In regard to claims 17-20,
Hunter ‘588teaches a prevention of discharge of servicing fluid from the suction valves 237 based on the sensor 257 sensing a stroke position, and each pump is in a phase dependent on the crankshaft 110, such that it is understood that Hunter teaches by position of the crankshaft: selecting a first pump of the at least one pump of the plurality of pumps; throttling or preventing discharge of the servicing fluid from the first pump of the at least one pump of the plurality of pumps at a first time; selecting a second pump of the at least one pump of the plurality of pumps; and throttling or preventing discharge of the servicing fluid from second first pump of the at least one pump of the plurality of pumps at a second time. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK HAMO/Primary Examiner, Art Unit 3746